MEMORANDUM **
Ann Redd-Oyedele appeals the order granting summary judgment in favor of Defendants and the order denying her motion for reconsideration. We affirm.
Redd-Oyedele’s Title VII and Fair Employment and Housing Act claims fail because even assuming she has established a prima facie case of discrimination, she has not demonstrated the existence of a genuine issue of material fact as to whether the proffered reason for the adverse employment decision was merely pretextual. See Vasquez v. County of Los Angeles, 349 F.3d 634, 641-42 (9th Cir. 2003). Redd-Oyedele’s 42 U.S.C. § 1983 claims fail because she did not produce evidence showing that Defendants acted with an intent to discriminate. See Sischo-Nownejad v. Merced Cmty. Coll. Dist., 934 F.2d 1104, 1112 (9th Cir.1991). Because Redd-Oyedele’s claims fail on the merits, we do not decide whether she may pursue an independent cause of action pursuant to section one of the Fourteenth Amendment.
The district court did not abuse its discretion in denying Redd-Oyedele’s motion for reconsideration pursuant to Rules 60(b)(1) and 60(b)(3). “Neither ignorance nor carelessness on the part of the litigant or [her] attorney provide grounds for relief under Rule 60(b)(1).” Engelson v. Burlington N. R.R. Co., 972 F.2d 1038, 1043 (9th Cir.1992) (citations and quotation marks omitted). As for Rule 60(b)(3), Redd-Oyedele has not demonstrated that the judgment was obtained through fraud or other misconduct which prevented her from fully and fairly presenting her case. See De Saracho v. Custom Food Mach., Inc., 206 F.3d 874, 880-81 (9th Cir.2000).
Redd-Oyedele’s remaining arguments are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.